Case 2:19-cv-10104-RGK-AFM Document 90 Filed 07/25/21 Page 1 of 6 Page ID #:3901




    1   COZEN O’CONNOR
        Valerie D. Rojas, State Bar No. 180041
    2   vrojas@cozen.com
        Angel Marti, III, State Bar No. 305300
    3   amarti@cozen.com
        601 S. Figueroa Street, Suite 3700
    4   Los Angeles, CA 90017
        Telephone: 213.892.7965
    5   Facsimile: 213.784.9076
    6   Attorney for Defendant
        STATE FARM GENERAL INSURANCE COMPANY
    7
    8
    9                        UNITED STATES DISTRICT COURT
   10                      CENTRAL DISTRICT OF CALIFORNIA
   11
        NAZILA NEMAN, an individual; and                Case No. 2:19-cv-10104-RGK (AFMx)
   12   BIJAN NEMAN, an individual;
                                                        Assigned to: Honorable R. Gary Klausner
   13                Plaintiffs,
                                                        DEFENDANT STATE FARM
   14         v.                                        GENERAL INSURANCE
                                                        COMPANY’S PROPOSED VERDICT
   15   STATE FARM GENERAL                              FORM
        INSURANCE COMPANY, an Illinois
   16   corporation; and DOES 1 through 20,
        inclusive,                                      Pre-Trial Conference: July 26, 2021
   17                                                   Trial Date:           August 10, 2021
                     Defendants.
   18
   19
   20         Defendant State Farm General Insurance Company (“Defendant” or “State
   21   Farm”) hereby submits the following proposed verdict form.
   22                  STATE FARM’S PROPOSED VERDICT FORM
   23                We, the jury in the above-entitled action, find the following special
   24   verdict on the questions submitted to us:
   25         BREACH OF CONTRACT
   26         QUESTION NO. 1:
   27                Did Plaintiffs Nazila Neman and Bijan Neman ("Plaintiffs") suffer an
   28   accidental direct physical loss, all or part of which was covered under an insurance
   29                                               1
   30
Case 2:19-cv-10104-RGK-AFM Document 90 Filed 07/25/21 Page 2 of 6 Page ID #:3902




    1
        policy issued by State Farm General Insurance Company (“State Farm”)?
    2
                             Answer:       ______ Yes        ______ No
    3
                      If your answer to Question No. 1 is "No," stop here, answer no further
    4
        questions, and have the presiding juror sign and date this form. If your answer to
    5
        Question No. 1 is "Yes," then proceed to Question No. 2.
    6
               QUESTION NO. 2:
    7
                      Was State Farm notified of the damage to Plaintiffs’ loss as required by
    8
        the Policy?
    9
                             Answer:       ______ Yes        ______ No
   10
                      If your answer to Question No. 2 is "No," then stop here, answer no
   11
        further questions, and have the presiding juror sign and date this form. If your
   12
        answer to Question No. 2 is "Yes," then proceed to Question No. 3.
   13
               QUESTION NO. 3:
   14
                      Did Plaintiffs comply with their obligations under the Policy, including
   15
        the "duties after loss" condition, to cooperate and assist State Farm in any matter
   16
        concerning the claim?
   17
                             Answer:       ______ Yes        ______ No
   18
                      If your answer to Question No. 3 is "No," then stop here, answer no
   19
        further questions, and have the presiding juror sign and date this form. If your
   20
        answer to Question No. 3 is "Yes," then proceed to Question No. 4.
   21
               QUESTION NO. 4:
   22
                      Did Plaintiffs comply with their obligations under the Policy, including
   23
        the "duties after loss" condition, to protect the property from further damage or loss
   24
        (i.e., duty to mitigate their loss)?
   25
                             Answer:       ______ Yes        ______ No
   26
                      If your answer to Question No. 4 is "No," then stop here, answer no
   27
        further questions, and have the presiding juror sign and date this form. If your
   28
   29                                             2
   30
Case 2:19-cv-10104-RGK-AFM Document 90 Filed 07/25/21 Page 3 of 6 Page ID #:3903




    1
        answer to Question No. 4 is "Yes," then proceed to Question No. 5.
    2
              QUESTION NO. 5:
    3
                     Did Plaintiffs supply State Farm with the necessary documentation to
    4
        enable it to make a good faith determination with regard to the scope of coverage in
    5
        a reasonable amount of time and in accordance with the Policy?
    6
                            Answer:      ______ Yes          ______ No
    7
                     If your answer to Question No. 5 is "No," then stop here, answer no
    8
        further questions, and have the presiding juror sign and date this form. If your
    9
        answer to Question No. 5 is "Yes," then proceed to Question No. 6.
   10
              QUESTION NO. 6:
   11
                     Was the damage to Plaintiffs’ property that is the subject of this
   12
        litigation due to the conduct, act, failure to act, or decision of any person or group,
   13
        whether intentional, wrongful, negligent, or without fault?
   14
                            Answer:      ______ Yes          ______ No
   15
                     If your answer to Question No. 6 is "No," proceed to Question No. 7.
   16
        If your answer to Question No. 6 is "Yes," then stop here, answer no further
   17
        questions, and have the presiding juror sign and date this form.
   18
              QUESTION NO. 7:
   19
                     Was the damage to Plaintiffs’ property that is the subject of this
   20
        litigation due to wear, tear, marring, scratching, deterioration, inherent vice, latent
   21
        defect or mechanical breakdown?
   22
                            Answer:      ______ Yes          ______ No
   23
                     If your answer to Question No. 7 is "No," proceed to Question No. 8.
   24
        If your answer to Question No. 7 is "Yes," then stop here, answer no further
   25
        questions, and have the presiding juror sign and date this form.
   26
              QUESTION NO. 8:
   27
                     Was the damage to Plaintiffs’ property that is the subject of this
   28
   29                                             3
   30
Case 2:19-cv-10104-RGK-AFM Document 90 Filed 07/25/21 Page 4 of 6 Page ID #:3904




    1
        litigation due to a settling, cracking, shrinking, bulging, or expansion of pavements,
    2
        patios, foundation, walls, floors, roofs or ceilings?
    3
                             Answer:     ______ Yes             ______ No
    4
                     If your answer to Question No. 8 is "No," proceed to Question No. 9.
    5
        If your answer to Question No. 8 is "Yes," then stop here, answer no further
    6
        questions, and have the presiding juror sign and date this form.
    7
              QUESTION NO. 9:
    8
                     What is the amount of the covered damage that State Farm declined to
    9
        pay for each category below:
   10
                             Property Damage:                   $_________
   11
                             Personal Property:                 $_________
   12
                     Proceed to Question No. 10.
   13
              QUESTION NO. 10:
   14
              If State Farm is liable for Plaintiffs’ damages, what percentage of
   15
        responsibility for Plaintiffs’ damages do you assign to:
   16
                     Plaintiff                                  _____%
   17
                     State Farm                                 _____%
   18
                     Third Party                                _____%
   19
                     Total                                      100 %
   20
                     Proceed to Question No. 11.
   21
              BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR
   22
        DEALING (i.e., BAD FAITH)
   23
              QUESTION NO. 11:
   24
                     Was State Farm's decision not to pay additional Policy benefits to
   25
        Plaintiffs unreasonable or without proper cause?
   26
                             Answer:     ______ Yes             ______ No
   27
                     If your answer to Question No. 11 is "No," stop here, answer no further
   28
   29                                              4
   30
Case 2:19-cv-10104-RGK-AFM Document 90 Filed 07/25/21 Page 5 of 6 Page ID #:3905




    1
        questions, and have the presiding juror sign and date this form. If your answer to
    2
        Question No. 11 is "Yes," then proceed to Question No. 12.
    3
              QUESTION NO. 12:
    4
                     Was State Farm's decision not to pay additional Policy benefits to
    5
        Plaintiffs, if you found that decision to be unreasonable or without proper cause in
    6
        response to Question No. 11, a substantial factor in causing harm to Plaintiffs?
    7
                           Answer:      ______ Yes          ______ No
    8
                     If our answer to Question No. 12 is “No”, stop here, answer no further
    9
        questions, and have the presiding juror sign and date this form. If your answer to
   10
        Question No. 12 is “Yes, then proceed to Question No. 13.
   11
               QUESTION NO. 13:
   12
                     Was it reasonably necessary for Plaintiffs to employ the services of a
   13
        law firm to obtain the policy benefits, if you have found in response to Question No.
   14
        11 that the Policy benefits were withheld unreasonably or without proper cause?
   15
                           Answer:      ______ Yes          ______ No
   16
                     If your answer to Question No. 13 is "Yes," proceed to Question No.
   17
        14. If your answer to Question No. 13 is "No," then proceed to Question No. 15.
   18
              QUESTION NO. 14:
   19
                     State the amount of attorneys' fees reasonable and necessary incurred
   20
        by Plaintiffs to obtain the Policy benefits which you have found in response to
   21
        Question No. 11 that were withheld unreasonably or without proper cause:
   22
                           Total Attorneys' Fees Incurred                      $_________
   23
                           Total Attorneys’ Fees To Compel Policy Benefits $_________
   24
              QUESTION NO. 15:
   25
                     Was it reasonably necessary for Plaintiffs to employ the services of a
   26
        public adjuster to obtain the policy benefits, if you have found in response to
   27
        Question No. 11 that the Policy benefits were withheld unreasonably or without
   28
   29                                            5
   30
Case 2:19-cv-10104-RGK-AFM Document 90 Filed 07/25/21 Page 6 of 6 Page ID #:3906




    1
        proper cause?
    2
                           Answer:      ______ Yes          ______ No
    3
                     If your answer to Question No. 15 is "Yes," proceed to Question No.
    4
        16. If your answer to Question No. 15 is "No," then stop here, answer no further
    5
        questions, and have the presiding juror sign and date this form.
    6
              QUESTION NO. 16:
    7
                     State the amount of public adjuster’s fees reasonable and necessary to
    8
        incur by Plaintiffs to obtain the Policy benefits which you have found in response to
    9
        Question No. 15 that were withheld unreasonably or without proper cause:
   10
                           Total Public Adjuster’s Fees Incurred               $_________
   11
                           Total Public Adjuster’s Fees To Compel Policy Benefits
   12
                           $_________
   13
   14
   15   DATED: August ___, 2021
   16
                                  By:   ______________________________________
   17                                        Presiding Juror.
   18
   19   DATED: July 25, 2021            COZEN O’CONNOR
   20
   21                                        By:/s/Angel Marti, III
                                               Valerie D. Rojas
   22                                          Angel Marti, III
                                               Attorneys for Defendant STATE FARM
   23                                          GENERAL INSURANCE COMPANY

   24
   25
   26
   27
   28
   29                                             6
   30
